Exhibit 10.1                         


2004 OMNIBUS INCENTIVE PLAN


DARLING INTERNATIONAL INC.

EFFECTIVE MAY 11, 2005



--------------------------------------------------------------------------------




                                                 TABLE OF CONTENTS
                                                                                  Page

  Article 1     Establishment, Purpose,  Eligibility                                3
  Article 2     Definitions                                                         3
  Article 3     Administration                                                      6
  Article 4     Shares Subject to the Plan and Maximum Awards                       7
  Article 5     Stock Options                                                       9
  Article 6     Stock Appreciation Rights                                           9
  Article 7     Restricted Stock and Restricted Stock Units                         10
  Article 8     Other Stock-Based Awards                                            10
  Article 9     Dividend Equivalents                                                10
  Article 10    Non-Employee Director Awards                                        11
  Article 11    Cash-Based Awards                                                   11
  Article 12    Performance-Based Compensation                                      11
  Article 13    Change of Control                                                   12
  Article 14    Duration, Amendment, Modification, Suspension, and Termination      13
  Article 15    General Provisions                                                  13




2




--------------------------------------------------------------------------------



DARLING INTERNATIONAL INC.
2004 OMNIBUS INCENTIVE PLAN

Article 1.    Establishment, Purpose, Eligibility

1.1     Establishment.     Darling International Inc., a Delaware corporation
(hereinafter referred to as the “Company”), establishes the 2004 Omnibus
Incentive Plan (hereinafter referred to as the “Plan”) as set forth in this
document. The Plan shall become effective upon shareholder approval (the
“Effective Date”).

1.2     Purpose of the Plan.     The purpose of the Plan is to attract, retain
and motivate Employees, Directors, and Third Party Service Providers of the
Company and its Subsidiaries and to encourage them to have a financial interest
in the Company.

1.3    Awards.    The Plan permits the grant of Stock Options, Stock
Appreciation Rights, Restricted Stock (including Performance Stock), Restricted
Stock Units (including Performance Units), Other-Stock Based Awards,
Non-Employee Director Awards, Dividend Equivalents, and Cash-Based Awards. The
Plan sets forth the performance goals and procedural requirements to permit the
Company to design Awards that qualify as Performance-Based Compensation.

1.4     Eligibility and Participation.     Any Employee, Non-employee Director,
or Third Party Service Provider is eligible to be designated a Participant. An
individual shall become a “Participant” upon the grant of an Award. Each Award
shall be evidenced by an Award Agreement. No individual shall have the right to
be selected to receive an Award under the Plan, or, having been so selected, to
be selected to receive a future Award.


Article 2.    Definitions

        Whenever capitalized in the Plan, the following terms shall have the
meanings set forth below.

2.1      "Annual Award Limit" shall have the meaning set forth in Section 4.3.

2.2     “Award” means, individually or collectively, any Stock Option, Stock
Appreciation Right, Restricted Stock (including any Performance Stock),
Restricted Stock Unit (including any Performance Unit), Dividend Equivalent,
Cash-Based Award, Other Stock-Based Award or Non-employee Director Award that is
granted under the Plan.

2.3     “Award Agreement” means either (a) a written agreement entered into by
the Company and a Participant setting forth the terms and provisions applicable
to an Award granted under this Plan, or (b) a written statement issued by the
Company to a Participant describing the terms and provisions of such Award.

2.4     “Beneficial Owner” or “Beneficial Ownership” shall have the meaning
ascribed to such term in Rule 13d-3 of the General Rules and Regulations under
the Exchange Act.

2.5      "Board of Directors" means the Board of Directors of the Company.

2.6      "Cash-Based Award" means any right granted under Article 11.

2.7      "Change of Control" means the occurrence of any of the following
events:


3




--------------------------------------------------------------------------------



 a. Any Person becomes the Beneficial Owner of twenty percent (20%) or more of
    the combined voting power of the then outstanding voting securities of the
    Company entitled to vote generally in the election of its Directors (the
    “Outstanding Company Voting Securities”); provided, however, that for
    purposes of this Section 2.7, the following acquisitions shall not
    constitute a Change of Control: (i) any acquisition directly from the
    Company, including without limitation, a public offering of securities; (ii)
    any acquisition by the Company or any of its Subsidiaries; (iii) any
    acquisition by any employee benefit plan or related trust sponsored or
    maintained by the Company or any of its Subsidiaries; or (iv) any
    acquisition by any Person pursuant to a transaction which complies with
    clauses (i), (ii), and (iii) of Section 2.7(c).
    
    
 b. Individuals who constitute the Board of Directors as of the Effective Date
    (the “Incumbent Board”) cease for any reason to constitute at least a
    majority of the Board of Directors; provided, however, that any individual
    becoming a Director subsequent to the Effective Date whose election to the
    Board of Directors, or nomination for election by the Company’s
    shareholders, was approved by a vote of at least a majority of the Directors
    then comprising the Incumbent Board, shall be considered as though such
    individual were a member of the Incumbent Board, but excluding, for this
    purpose, any such individual whose initial assumption of office is in
    connection with an actual or threatened election contest relating to the
    election or removal of the Directors of the Company or other actual or
    threatened solicitation of proxies or consents by or on behalf of a Person
    other than the Board of Directors;
    
    
 c. Consummation of a reorganization, merger, or consolidation to which the
    Company is a party or a sale or other disposition of all or substantially
    all of the assets of the Company (a “Business Combination”), unless,
    following such Business Combination: (i) all or substantially all of the
    individuals and entities who were the Beneficial Owners of Outstanding
    Company Voting Securities immediately prior to such Business Combination are
    the Beneficial Owners, directly or indirectly, of more than fifty percent
    (50%) of the combined voting power of the outstanding voting securities
    entitled to vote generally in the election of directors (or election of
    members of a comparable governing body) of the entity resulting from the
    Business Combination (including, without limitation, an entity which as a
    result of such transaction owns all or substantially all of the Company or
    all or substantially all of the Company’s assets either directly or through
    one or more Subsidiaries) (the “Successor Entity”) in substantially the same
    proportions as their ownership immediately prior to such Business
    Combination of the Outstanding Company Voting Securities; (ii) no Person
    (excluding any Successor Entity or any employee benefit plan or related
    trust of the Company, such Successor Entity, or any of their Subsidiaries)
    is the Beneficial Owner, directly or indirectly, of twenty percent (20%) or
    more of the combined voting power of the then outstanding voting securities
    entitled to vote generally in the election of directors (or comparable
    governing body) of the Successor Entity, except to the extent that such
    ownership existed prior to the Business Combination; and (iii) at least a
    majority of the members of the board of directors (or comparable governing
    body) of the Successor Entity were members of the Incumbent Board (including
    persons deemed to be members of the Incumbent Board by reason of the proviso
    of Section 2.7(b)) at the time of the execution of the initial agreement or
    of the action of the Board of Directors providing for such Business
    Combination; or
    
    
 d. Approval by the shareholders of the Company of a complete liquidation or
    dissolution of the Company.


2.8      "Code" means the U.S. Internal Revenue Code of 1986, as amended from
time to time.

2.9     “Committee” means the compensation committee of the Board of Directors,
or any other committee designated by the Board of Directors to administer this
Plan.

2.10      "Company" means Darling International Inc., a Delaware corporation,
and any successor thereto.


4




--------------------------------------------------------------------------------



2.11     “Covered Employee” means for any Plan Year, a Participant designated by
the Company as a potential “covered employee,” as such term is defined in
Section 162(m) of the Code and the regulations promulgated thereunder, or any
successor statute.

2.12      "Director" means any individual who is a member of the Board of
Directors of the Company.

2.13     "Dividend Equivalent" means any right granted under Article 9.

2.14      "Effective Date" has the meaning set forth in Section 1.1.

2.15      "Employee" means any employee of the Company or its Subsidiaries.

2.16      "Exchange Act" means the Securities Exchange Act of 1934, as amended
from time to time.

2.17     “Extraordinary Items” means (a) extraordinary, unusual, and/or
nonrecurring items of gain or loss; (b) gains or losses on the disposition of a
business; (c) changes in tax or accounting regulations or laws; (d) the effect
of a merger or acquisition; (e) the effects of FAS 87; or (f) the effects of FAS
133: all of which must be identified in the audited financial statements,
including footnotes, or Management’s Discussion and Analysis section of the
Company’s annual report on Form 10-K, as promulgated under the regulations of
the Securities and Exchange Commission.

2.18     “Fair Market Value” means the (i) closing price of a Share on the
American Stock Exchange (or if the Shares are listed on another national
securities exchange or quoted on the National Association of Securities Dealers
Automated Quotation System (“NASDAQ”), on such exchange or system), or if there
was no trading of Shares on such date, on the next preceding date on which there
was trading in the Shares, (ii) if the Shares are not then listed on a national
stock exchange but are then traded on an over-the-counter market, the average of
the bid and asked prices for the Shares in such over-the-counter market on such
date or if there was no trading of Shares on such date, on the next preceding
date on which there was trading in the Shares, or (iii) if Shares are not then
listed on a national exchange or NASDAQ or traded on an over-the-counter market,
such value as the Committee in its sole discretion establishes for purposes of
granting Awards under the Plan.

2.19     “Incentive Stock Option” means a Stock Option to purchase Shares
granted under Article 5 to an Employee and that is designated as an
“incentive stock option” and that is intended to meet the requirements of Code
Section 422, as it may be amended or modified.

2.20     "Non-Employee Director" means a Director who is not an Employee.

2.21      "Non-Employee Director Award" means any Award granted to a
Non-Employee Director under Article 10.

2.22     “Nonqualified Stock Option” means a Stock Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.

2.23      "Other Stock-Based Award" means any right granted under Article 8.

2.24      "Participant" means any eligible person as set forth in Section 1.4 to
whom an Award is granted.

2.25     “Performance-Based Compensation” means compensation under an Award that
is intended to constitute “qualified performance based compensation” within the
meaning of the regulations promulgated under Section 162(m) of the Code or any
successor provision.


5




--------------------------------------------------------------------------------



2.26     “Performance Measures” means measures as described in Section 12.1 on
which the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.

2.27     “Performance Period” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Award.

2.28      "Performance Stock" means a Share of Restricted Stock as described in
Section 7.3.

2.29     "Performance Unit" means a Restricted Stock Unit as described in
Section 7.3.

2.30     “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof.

2.31    "Plan" means the Darling International Inc. 2004 Omnibus Incentive Plan.

2.32     “Plan Year” means the Company’s fiscal year, which is the 52/53 week
fiscal year ending on the Saturday nearest to December 31.

2.33      "Prior Plans" means the Company's 1994 Employee Flexible Stock Option
Plan and Non-Employee Directors Stock Option Plan.

2.34      Restricted Stock" means any Share granted under Article 7.

2.35     "Restricted Stock Unit" means any right granted under Article 7.

2.36    "Share" means a share of common stock of the Company, $0.01 par value
per share.

2.37    "Stock Appreciation Right"means any right granted under Article 6.

2.38    "Stock Option" means any right granted under Article 5.

2.39     “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which a Person has or obtains directly or indirectly, the ability to
vote to seat a majority of the board of directors or comparable governing body.

2.40      “Ten Percent Shareholder” means an individual who owns (after the
application of the attribution rules of Section 424(d) of the Code) more than
ten percent (10%) of the total combined voting power of all classes of
outstanding stock of the Company, its “parent corporation” or any “subsidiary
corporation” (as such terms are defined in Section 424 of the Code).

2.41     “Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company or a Subsidiary that
(a) are not in connection with the offer and sale of the Company’s securities in
a capital raising transaction, and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.



6




--------------------------------------------------------------------------------



Article 3.     Administration

3.1      General.    The Committee shall be responsible for administering the
Plan, subject to this Article 3 and the other provisions of the Plan.

3.2     Authority of the Committee.      The Committee shall have full and
exclusive discretionary power to (a) interpret the terms and the intent of the
Plan and any Award Agreement or other agreement or document ancillary to or in
connection with the Plan; (b) determine eligibility for Awards; and (c) adopt
such rules, forms, instruments, and guidelines for administering the Plan as the
Committee deems necessary or proper. The Committee’s authority shall include,
but not be limited to, selecting Award recipients, establishing all Award terms
and conditions, including the terms and conditions set forth in Award
Agreements, and, subject to Section 14.3, adopting modifications and amendments
to any Award Agreement. Notwithstanding anything in this Section to the
contrary, the Board of Directors is hereby authorized (in addition to any
necessary action by the Committee) to grant or approve Awards as necessary to
satisfy the requirements of Section 16 of the Exchange Act and the rules and
regulations thereunder and to act in lieu of the Committee with respect to
Awards made to Non-Employee Directors under the Plan. All actions taken and all
interpretations and determinations made by the Committee or by the Board of
Directors, as applicable, shall be final and binding upon the Participants, the
Company, and all other interested individuals.

3.3     Advisors.     The Committee may employ attorneys, consultants,
accountants, agents, and other individuals, any of whom may be an Employee, and
the Committee, the Company, and its officers and Directors shall be entitled to
rely upon the advice, opinions, or valuations of any such individuals.

3.4     Delegation.     The Committee may delegate to one or more of its
members, one or more officers of the Company or any of its Subsidiaries, and one
or more agents or advisors such administrative duties or powers as it may deem
advisable.


Article 4.     Shares Subject to the Plan and Maximum Awards

4.1     Number of Shares Available for Awards.

 a. General. Subject to adjustment as provided in Section 4.4, the maximum
    number of Shares available for issuance to Participants pursuant to Awards
    under the Plan shall be 4,800,000 Shares plus up to 1,274,969 Shares subject
    to outstanding awards as of the Effective Date under the Prior Plans that on
    or after the Effective Date cease for any reason to be subject to such
    awards (other than by reason of exercise or settlement of the awards to the
    extent they are exercised for or settled in vested and nonforfeitable
    Shares), up to an aggregate maximum of 6,074,969 Shares. The Shares
    available for issuance under the Plan may be authorized and unissued Shares
    or treasury Shares.
    
    
 b. Incentive Stock Options. Subject to the limit set forth in Section 4.1(a),
    the maximum number of Shares that may be issued pursuant to the exercise of
    an Incentive Stock Option shall be 4,800,000.
    
    
 c. Non-Employee Director Awards. Subject to the limit set forth in Section
    4.1(a), the maximum number of Shares that may be issued to Non-Employee
    Directors shall be 500,000 Shares.




7




--------------------------------------------------------------------------------



4.2      Share Usage.

 a. General. Shares shall be charged against the total number of Shares
    available for Awards and the Annual Award Limits on the date of grant to the
    extent such Awards are denominated in Shares and on the date of settlement
    for any other Award which is settled in Shares; provided, however, that in
    the case of a Stock Appreciation Right granted in tandem with a Stock
    Option, only the number of Shares subject to the Stock Option shall be
    counted.
    
    
 b. Awards Not Settled in Shares. If all or a portion of an Award denominated in
    Shares is not settled in Shares, such Shares that are not actually issued
    and delivered to a Participant (or, if permitted by the Committee, to a
    Participant’s designated transferee) shall not be counted against the total
    number of Shares available for Awards but shall continue to be counted for
    purposes of the Annual Award Limits.
    
    
 c. Cancelled/Forfeited Awards.Any Shares related to Awards which terminate by
    expiration, forfeiture, cancellation, or otherwise without the issuance of
    such Shares, are settled in cash in lieu of Shares, or are exchanged, prior
    to the issuance of Shares, for Awards not involving Shares shall be
    available again for grant under the Plan.
    
    
 d. Stock Options.To the extent the Committee permits the exercise price of any
    Stock Option (or related tax withholding) to be satisfied by tendering
    Shares to the Company (by either actual delivery or by attestation), only
    the number of Shares issued, net of the Shares tendered, if any, will be
    deemed delivered for purposes of determining the maximum number of Shares
    available for delivery under the Plan.
    
    
 e. Dividends or Dividend Equivalents.The maximum number of Shares available for
    issuance under the Plan shall not be reduced to reflect any dividends or
    Dividend Equivalents paid in respect of Awards made under the Plan that are
    settled or reinvested in Shares or additional Awards.
    
    
 f. Corporate Transactions. If the Committee authorizes the issuance or
    assumption under this Plan of awards granted under another plan in
    connection with any merger, consolidation, acquisition of property or stock,
    or reorganization, such authorization shall not reduce the maximum number of
    Shares available for issuance under this Plan; provided, however, that if
    any of the assumed awards are Incentive Stock Options such assumed Incentive
    Stock Options shall reduce the maximum number of Shares set forth in Section
    4.1(b) that may be issued pursuant to the exercise of an Incentive Stock
    Option.


4.3     Annual Award Limits.      Unless and until the Committee determines that
an Award to a Covered Employee is not intended to qualify as Performance-Based
Compensation, the following limits (each an “Annual Award Limit” and
collectively, “Annual Award Limits”) shall apply to grants of Awards under
the Plan:

 a. Awards Denominated in Shares. The maximum number of Shares with respect to
    which any Awards denominated in Shares may be granted or measured to any
    Participant in any Plan Year shall be 6,074,969 Shares.
    
    
 b. Awards Denominated in Cash. The maximum amount of any Award denominated in
    Cash may be paid, credited or vested to any Participant in any Plan Year
    shall be 1 million dollars ($1,000,000).


4.4     Adjustments in Authorized Shares. In the event of any corporate event or
transaction (including, but not limited to, a change in the Shares of the
Company or the capitalization of the Company) such as a merger, consolidation,
reorganization, recapitalization, separation, stock dividend, stock split,
reverse stock split, split up, spin-off, combination of Shares, exchange of
Shares, dividend in kind, or other like change in capital structure (other than
normal cash dividends) to shareholders of the Company, or any similar corporate
event or transaction, the Committee, in its sole discretion, to prevent dilution
or enlargement of Participants’ rights under the Plan, shall determine whether
and the extent to which it should substitute or adjust, as applicable, the
number and kind of Shares that may be issued under the Plan or under particular
forms of Awards, the number and kind of Shares subject to outstanding Awards,
the exercise price or grant price applicable to outstanding Awards, the Annual
Award Limits, and other value determinations applicable to outstanding Awards.



8




--------------------------------------------------------------------------------



        The Committee, in its sole discretion, may also make appropriate
adjustments in the terms of any Awards under the Plan to reflect or related to
such changes and to modify any other terms of outstanding Awards, including
modifications of performance goals and changes in the length of Performance
Periods. The determination of the Committee as to the foregoing adjustments, if
any, shall be conclusive and binding on Participants under the Plan.

        The Committee may authorize the issuance or assumption of awards granted
under another plan in connection with any merger, consolidation, acquisition of
property or stock or reorganization upon such terms and conditions as it may
deem appropriate.


Article 5.    Stock Options

5.1     Grant of Stock Options.     The Committee is hereby authorized to grant
Stock Options to Participants. Each Stock Option shall permit a Participant to
purchase from the Company a stated number of Shares at an exercise price
established by the Committee, subject to the terms and conditions described in
this Article 5 and to such additional terms and conditions, as established by
the Committee, in its sole discretion, that are consistent with the provisions
of the Plan. Stock Options shall be designated as either Incentive Stock Options
or Nonqualified Stock Options. Stock Options may be granted in tandem with Stock
Appreciation Rights.

5.2     Stock Option Terms.       The exercise price per Share under a Stock
Option shall be determined by the Committee at the time of grant.

5.3      Stock Option Term.      The term of each Stock Option shall be
determined by the Committee at the time of grant.

5.4     Time of Exercise.      Stock Options granted under this Article 5 shall
be exercisable at such times and be subject to such restrictions and conditions
as the Committee shall in each instance approve, which terms and restrictions
need not be the same for each grant or for each Participant.

5.5     Method of Exercise.      Stock Options granted under this Article 5
shall be exercised by the delivery of a notice of exercise to the Company or an
agent designated by the Company in a form specified or accepted by the
Committee, or by complying with any alternative procedures which may be
authorized by the Committee, setting forth the number of Shares with respect to
which the Stock Option is to be exercised, accompanied by full payment in cash
for the Shares. The Committee may also designate other acceptable forms of
payment, in its complete discretion.

5.6     Limitations on Incentive Stock Options.     Incentive Stock Options may
be granted only to employees of the Company or of a “parent corporation” or
“subsidiary corporation” (as such terms are defined in Section 424 of the Code)
at the date of grant. The aggregate Fair Market Value (determined as of the time
the Stock Option is granted) of the Shares with respect to which Incentive Stock
Options are exercisable for the first time by a Participant during any calendar
year (under all plans of the Company and of any parent corporation or subsidiary
corporation) shall not exceed one hundred thousand dollars ($100,000). For
purposes of the preceding sentence, Incentive Stock Options will be taken into
account in the order in which they are granted. The per-Share exercise price of
an Incentive Stock Option shall not be less than one hundred percent (100%) of
the Fair Market Value of a Share on the date of grant. No Incentive Stock Option
may be exercised later than ten (10) years after the date it is granted.

5.7     Additional Limitations on Incentive Stock Options for Ten Percent
Shareholders.     The per-Share exercise price of an Incentive Stock Option
granted to a Ten Percent Shareholder shall not be less than one hundred ten
percent (110%) of the Fair Market Value of a Share on the date of grant. No
Incentive Stock Option granted to a Ten Percent Shareholder may be exercised
later than five (5) years after the date it is granted.


Article 6.     Stock Appreciation Rights

6.1    Grant of Stock Appreciation Rights.     The Committee is hereby
authorized to grant Stock Appreciation Rights to Participants, including a
concurrent grant of Stock Appreciation Rights in tandem with any Stock Option.
Subject to the terms of the Plan and any applicable Award Agreement, a Stock
Appreciation Right granted under the Plan shall confer on the holder thereof a
right to receive, upon exercise thereof, the excess of (a) the Fair Market Value
of one Share on the date of exercise over (b) the grant price of the right as
specified by the Committee on the date of the grant.

6.2     Terms of Stock Appreciation Right.     Subject to the terms of the Plan
and any applicable Award Agreement, the grant price, term, methods of exercise,
methods of settlement, and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee. The Committee may
impose such conditions or restrictions on the exercise of any Stock Appreciation
Right as it may deem appropriate.



9




--------------------------------------------------------------------------------



6.3     Tandem Stock Appreciation Rights and Stock Options.     Upon the
exercise of all or a portion of a Stock Appreciation Right granted in tandem
with a Stock Option, a Participant shall be required to forfeit the right to
purchase an equivalent portion of the related Stock Option (and, when a Share is
purchased under the related Stock Option, the Participant shall be required to
forfeit an equivalent portion of the Stock Appreciation Right).


Article 7.     Restricted Stock and Restricted Stock Units

7.1     Grant of Restricted Stock or Restricted Stock Units.     The Committee
is hereby authorized to grant Restricted Stock and Restricted Stock Units to
Participants. Each Restricted Stock Unit shall represent one Share. Restricted
Stock Units shall be credited to a notional account maintained by the Company.
No Shares are actually awarded to the Participant in respect of Restricted Stock
Units on the date of grant.

7.2     Terms of Restricted Stock or Restricted Stock Unit Awards.     Each
Award Agreement evidencing a Restricted Stock or Restricted Stock Unit grant
shall specify the terms of the period(s) of restriction, the number of Shares of
Restricted Stock or the number of Restricted Stock Units granted, settlement
dates and such other provisions as the Committee shall determine.

7.3     Performance Stock or Performance Units.     Restricted Stock and
Restricted Stock Units, the grant of which or lapse of restrictions of which is
based upon the achievement of performance goals over a performance period, shall
be referred to as “Performance Stock” and “Performance Units,” respectively.

7.4     Voting Rights.     Unless otherwise determined by the Committee and set
forth in a Participant’s Award Agreement, to the extent permitted or required by
law, as determined by the Committee, Participants holding Shares of Restricted
Stock granted hereunder shall have the right to exercise full voting rights with
respect to those Shares during the period of restriction. A Participant shall
have no voting rights with respect to any Restricted Stock Units granted
hereunder.

7.5     Section 83(b) Election.     The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Section 83(b) of the Code. If a Participant makes an election pursuant to
Section 83(b) of the Code concerning a Restricted Stock Award, the Participant
shall be required to file promptly a copy of such election with the Company.


Article 8.     Other Stock-Based Awards

        The Committee is hereby authorized to grant other types of equity-based
or equity-related Awards not otherwise described by the terms of the Plan
(including the grant or offer for sale of unrestricted Shares) to Participants
in such amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards shall be referred to as “Other Stock-Based Awards.” Each
such Other Stock-Based Award may involve the transfer of actual Shares to
Participants or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States. Each Other Stock-Based Award shall be expressed in terms of
Shares or units or an equivalent measurement based on Shares, as determined by
the Committee.


Article 9.     Dividend Equivalents

        The Committee is hereby authorized to grant to Participants Dividend
Equivalents based on the dividends declared on Shares that are subject to any
Award. Dividend Equivalents shall be credited as of dividend payment dates
during the period between the date the Award is granted and the date the Award
is exercised, vested, expired, credited or paid. Such Dividend Equivalents shall
be converted to cash, Shares or additional Awards by such formula and at such
time and subject to such limitations as may be determined by the Committee.

        Dividend Equivalents granted with respect to any Stock Option or Stock
Appreciation Right may be payable regardless of whether such Stock Option or
Stock Appreciation Right is subsequently exercised.




10




--------------------------------------------------------------------------------



Article 10.     Non-Employee Director Awards

        The Board of Directors or the Committee is hereby authorized to grant
Awards to Non-Employee Directors, as it shall from time to time determine,
including Awards granted in satisfaction of annual fees that are otherwise
payable to Non-Employee Directors.


Article 11.     Cash-Based Awards

        The Committee is hereby authorized to grant Awards to Participants
denominated in cash in such amounts and subject to such terms and conditions as
the Committee may determine. Such Awards shall be referred to as “Cash-Based
Awards.” Each such Cash-Based Award shall specify a payment amount or payment
range as determined by the Committee.


Article 12.     Performance-Based Compensation

        The Committee is authorized to design any Award so that the amounts or
Shares payable or distributed pursuant to such Award are treated as “qualified
performance based compensation” within the meaning Section 162(m) of the Code
and related regulations.

12.1     Performance Measures.     The granting, vesting, crediting and/or
payment of Performance-Based Compensation shall be based on the achievement of
performance goals based on one or more of the following performance measures:
(a) net income (before or after taxes); (b) earnings per Share before or after
taxes, interest, depreciation, and/or amortization; (c) net sales growth; (d)
net operating profit; (e) return measures (including, but not limited to, return
on assets, capital, invested capital, equity, or sales); (f) cash flow
(including, but not limited to, operating cash flow, free cash flow, and cash
flow return on capital); (g) gross or operating margins; (h) productivity
ratios; (i) Share price (including, but not limited to, growth measures and
total shareholder return); (j) expense targets; (k) operating efficiency;
(l) customer satisfaction; (m) working capital targets; (n) economic value added
or EVA® (net operating profit after tax minus the sum of capital multiplied by
the cost of capital), (o) account growth, (p) service revenue, and (q) capital
expenditures.

        Any performance measure may be (i) used to measure the performance of
the Company and/or any of its Subsidiaries as a whole, any business unit thereof
or any combination thereof or (ii) compared to the performance of a group of
comparable companies, or a published or special index, in each case that the
Committee, in its sole discretion, deems appropriate.

12.2     Establishment of Performance Goals for Covered Employees.     No later
than ninety (90) days after the commencement of a performance period (but in no
event after twenty-five percent (25%) of such performance period has elapsed),
the Committee shall establish in writing: (a) the performance goals applicable
to the performance period; (b) the performance measures to be used to measure
the performance goals in terms of an objective formula or standard; (c) the
method for computing the amount of compensation payable to the Participant if
such performance goals are obtained; and (d) the Participants or class of
Participants to which such performance goals apply.



11




--------------------------------------------------------------------------------



12.3     Permitted Exclusions/Inclusions.     When establishing the performance
goals, the Committee may provide in any Award to a Covered Employee that the
evaluation of performance goals may include or exclude any of the following
events that occurs during a performance period: (a) asset write-downs;
(b) litigation or claim judgments or settlements; (c) the effect of changes in
tax laws, accounting principles, or other laws or provisions affecting reported
results; (d) any reorganization and restructuring programs; (e) acquisitions or
divestitures; (f) foreign exchange gains and losses; and (g) Extraordinary
Items.

12.4     Adjustment of Performance-Based Compensation.     Awards that are
designed to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis or any combination, as the
Committee determines.

12.5     Certification of Performance.     No Award designed to qualify as
Performance-Based Compensation shall be granted, vested, credited or paid, as
applicable, with respect to any Participant until the Committee certifies in
writing that the performance goals and any other material terms applicable to
such performance period have been satisfied.

12.6     Reapproval of Performance Measures.     Performance measures listed in
Section 12.1 may not be used in designing Awards intended to qualify as
performance-based compensation after the first shareholder meeting that occurs
in the fifth (5th) year following the year in which shareholder approval is
first approved (or previously approved pursuant to this Section 12.6), unless
shareholder approval of such performance measures is again obtained or
applicable tax or securities laws change to provide otherwise.


Article 13.     Change of Control

        Upon the occurrence of a Change of Control, unless otherwise
specifically prohibited under applicable laws or by the rules and regulations of
any governing governmental agencies or national securities exchanges, or unless
the Committee shall determine otherwise in the Award Agreement:

 a. Time Vested Awards. Awards, the vesting of which depends upon a
    participant’s continuation of service for a period of time, shall become
    fully vested and exercisable immediately prior to the consummation of the
    Change of Control; shall be distributed or paid to the participant not later
    than thirty (30) days following the date of the Change of Control in cash,
    Shares, other securities, or any combination, as determined by the
    Committee; and shall terminate as to any unexercised portion upon
    consummation of the Change of Control; provided, however, that if the Award
    is denominated in Shares, the amount distributed or paid shall equal the
    difference between the Fair Market Value of the Shares on the date of the
    Change of Control and, if applicable, the exercise price, grant price or
    unpaid purchase price as of the date of the Change of Control; and
    
    
 b. Performance-Based Awards. Awards, the vesting of which is based on
    achievement of performance criteria over a performance period, shall become
    fully vested and exercisable immediately prior to the consummation of the
    Change of Control; shall be deemed earned based on the target performance
    being attained for the performance period in which the Change of Control
    occurs; shall be distributed or paid to the participant no later than thirty
    (30) days following the date of the Change of Control pro rata based on the
    portion of the performance period elapsed on the date of the Change of
    Control in cash, Shares, other securities, or any combination, as determined
    by the Committee; and shall thereafter terminate and shall terminate as to
    any unexercised portion upon consummation; provided, however, that if the
    Award is denominated in Shares, the amount distributed or paid shall equal
    the difference between the Fair Market Value of the Shares on the date of
    the Change of Control and, if applicable, the exercise price, grant price or
    unpaid purchase price as of the date of the Change of Control.





12




--------------------------------------------------------------------------------



Article 14.     Duration, Amendment, Modification, Suspension, and Termination

14.1     Duration of the Plan.     Unless sooner terminated as provided in
Section 14.2, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date.

14.2     Amendment, Modification, Suspension, and Termination of Plan.     The
Board of Directors may, at any time and from time to time, alter, amend, modify,
suspend, or terminate the Plan and any Award Agreement in whole or in part;
provided, however, that, without the prior approval of the Company’s
shareholders, Stock Options or Stock Appreciation Rights and any Other Stock
Based Award that is not a Full Value Award which is issued under the Plan will
not be repriced, replaced, or regranted through cancellation, or by lowering the
exercise price or grant price of a previously granted Award, and no amendment of
the Plan shall be made without shareholder approval if shareholder approval is
required by law, regulation, or stock exchange rule. After the Plan is
terminated in accordance with this Section 14.2, no Award may be granted but any
Award previously granted shall remain outstanding in accordance with the terms
and conditions of the Plan and the Award.

14.3     Amendment, Modification, Suspension, and Termination of Awards.     The
Committee shall have the authority at any time and from time to time, to alter,
amend, modify, suspend or terminate the terms and conditions of any Award;
provided, however, that no such action shall adversely affect in any material
way any Award previously granted under the Plan without the written consent of
the Participant holding such Award.

14.4     Adjustment of Awards upon the Occurrence of Certain Unusual or
Nonrecurring Events.     Subject to the limitations in Section 12.4 related to
other Performance-Based Compensation, the Committee may make adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events (including, without limitation, the events
described in Section 4.4) affecting the Company or the financial statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent unintended dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan. The
determination of the Committee as to the foregoing adjustments, if any, shall be
conclusive and binding on Participants under the Plan.


Article 15.     General Provisions

15.1     Settlement of Awards; No Fractional Shares.     Each Award Agreement
shall establish the form in which the Award shall be settled. Awards (other than
Stock Options and Restricted Stock) may be settled in cash, Shares, other
securities, additional Awards or any combination, regardless of whether such
Awards are originally denominated in cash or Shares. No fractional Shares shall
be issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, Awards, other securities or other property shall be
issued or paid in lieu of fractional Shares or whether such fractional Shares or
any rights thereto shall be forfeited or otherwise eliminated.

15.2     Tax Withholding.     The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of the Plan.

15.3     Share Withholding.     With respect to withholding required upon the
exercise of Stock Options or Stock Appreciation Rights, upon the lapse of
restrictions on Restricted Stock and Restricted Stock Units, upon the
achievement of performance goals related to Performance Stock and Performance
Units, or any other taxable event arising as a result of an Award granted
hereunder, Participants may elect, subject to the approval of the Committee, to
satisfy the withholding requirement, in whole or in part, by having the Company
withhold Shares having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax that could be imposed on the
transaction.



13




--------------------------------------------------------------------------------



15.4     Transferability of Awards.     Each Incentive Stock Option granted
hereunder and, except as otherwise provided in a Participant’s Award Agreement
or otherwise at any time by the Committee, each other Award granted under the
Plan may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent or distribution and
any attempt to enforce such a purported sale, transfer, pledge, alienation or
hypothecation shall be void. Should the Committee permit transferability of an
Award, it may do so on a general or a specific basis, and may impose conditions
and limitations on any permitted transferability. An Incentive Stock Option may
be exercised by a Participant only during his or her lifetime. Unless
transferability is permitted, Nonqualified Stock Options and Stock Appreciation
Rights may be exercised by a Participant only during his or her lifetime. If the
Committee permits any Nonqualified Stock Option or Stock Appreciation Right to
be transferred, references in the Plan to the exercise of a Stock Option or
Stock Appreciation Right by the Participant or payment of any amount to the
Participant shall be deemed to include the Participant’s transferee.

15.5     Termination of Service; Forfeiture Events.

 a. Termination of Service. Each Award Agreement shall specify the effect of a
    Participant’s termination of service with the Company and any of its
    Subsidiaries, including specifically whether the Participant’s rights,
    payments, and benefits with respect to an Award shall be subject to
    reduction, cancellation, forfeiture, or recoupment, in addition to the
    effect on any otherwise applicable vesting or performance conditions of an
    Award. Such provisions shall be determined in the Committee’s sole
    discretion, need not be uniform and may reflect distinctions based on the
    reasons for termination.
    
    
 b. Forfeiture Events. An Award Agreement may also specify other events that may
    cause a Participant’s rights, payments and benefits with respect to an Award
    to be subject to reduction, cancellation, forfeiture, or recoupment, or
    which may affect any otherwise applicable vesting or performance conditions
    of an Award.


15.6     Deferrals.     The Committee may permit or require a Participant to
defer such Participant’s receipt of the payment of cash or the delivery of
Shares that would otherwise be due to such Participant by virtue of any Award.

15.7    Conditions and Restrictions on Shares.     The Committee may impose such
other conditions or restrictions on any Shares received in connection with an
Award as it may deem advisable or desirable. These restrictions may include, but
shall not be limited to, a requirement that the Participant hold the Shares
received for a specified period of time or a requirement that a Participant
represent and warrant in writing that the Participant is acquiring the Shares
for investment and without any present intention to sell or distribute such
Shares. The certificates for Shares may include any legend which the Committee
deems appropriate to reflect any conditions and restrictions applicable to such
Shares.

15.8     Share Certificates.     If an Award provides for issuance of
certificates to reflect the transfer of Shares, the transfer of such Shares may
be effected on an uncertificated basis, to the extent not prohibited by
applicable law or the rules of NASDAQ or any stock exchange on which the Shares
are admitted to trading or listed. Shares issued in connection with Awards of
Restricted Stock may, to the extent deemed appropriate by the Committee, be
retained in the Company’s possession until such time as all conditions or
restrictions applicable to such Shares have been satisfied or lapse.

15.9     Compliance with Law.     The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies, NASDAQ or stock
exchanges on which the Shares are admitted to trading or listed, as may be
required. The Company shall have no obligation to issue or deliver evidence of
title for Shares issued under the Plan prior to:



14




--------------------------------------------------------------------------------



 a. Obtaining any approvals from governmental agencies that the Company
    determines are necessary or advisable; and
    
    
 b. Completion of any registration or other qualification of the Shares under
    any applicable national, state or foreign law or ruling of any governmental
    body that the Company determines to be necessary or advisable.



The restrictions contained in this Section 15.9 shall be in addition to any
conditions or restrictions that the Committee may impose pursuant to Section
15.7. The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.

15.10     Rights as a Shareholder.     Except as otherwise provided herein, a
Participant shall have none of the rights of a shareholder with respect to
Shares covered by any Award until the Participant becomes the record holder of
such Shares.

15.11     Awards to Non-U.S. Employees. To comply with the laws in other
countries in which the Company or any of its Subsidiaries operates or has
Employees, Directors, or Third Party Service Providers, the Committee, in its
sole discretion, shall have the power and authority to:


 a. Determine which Subsidiaries shall be covered by the Plan;
    
    
 b. Determine which Employees, Directors and Third Party Service Providers
    outside the United States are eligible to participate in the Plan;
    
    
 c. Modify the terms and conditions of any Award granted to Employees, Directors
    and Third Party Service Providers outside the United States to comply with
    applicable foreign laws;
    
    
 d. Establish subplans and modify exercise procedures and other terms and
    procedures, to the extent such actions may be necessary or advisable. Any
    subplans and modifications to Plan terms and procedures established under
    this Section 15.11 by the Committee shall be attached to this Plan document
    as appendices; and
    
    
 e. Take any action, before or after an Award is made, that it deems advisable
    to obtain approval or comply with any necessary local government regulatory
    exemptions or approvals.


15.12     No Right to Continued Service.      Nothing in the Plan or an Award
Agreement shall interfere with or limit in any way the right of the Company or
any of its Subsidiaries to terminate any Participant’s employment or service at
any time or for any reason not prohibited by law, nor confer upon any
Participant any right to continue his or her employment or service for any
specified period of time. Neither any Award nor any benefits arising under the
Plan shall constitute an employment or consulting contract with the Company or
any of its Subsidiaries and, accordingly, subject to Article 14 the Plan and the
benefits hereunder may be terminated at any time in the sole and exclusive
discretion of the Board of Directors or Committee, as applicable, without giving
rise to any liability on the part of the Company or any of its Subsidiaries.

15.13     Beneficiary Designation.      Each Participant under the Plan may,
from time to time, name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
in case of his or her death before he or she receives any or all of such
benefit. Each such designation shall revoke all prior designations by the same
Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Company during
the Participant’s lifetime. In the absence of any such designation, amounts due
under the Plan remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.



15




--------------------------------------------------------------------------------



15.14     Other Compensation Plans or Arrangements.     The Committee shall have
the authority to grant Awards as an alternative to or as the form of payment for
grants or rights earned or due under other compensation plans or arrangements of
the Company.

15.15     Gender and Number.     Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.

15.16      Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction, or as
to any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person, or Award, and the remainder of the Plan and any such Award
shall remain in full force and effect.

15.17     Unfunded Plan.     Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company or any of its
Subsidiaries may make to aid it in meeting its obligations under the Plan.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company and any Participant, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company or any of its Subsidiaries under the
Plan, such right shall be no greater than the right of an unsecured general
creditor of the Company or a Subsidiary, as the case may be. All payments to be
made hereunder shall be paid from the general funds of the Company or a
Subsidiary, as the case may be, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts. The Plan is not subject to the U.S. Employee Retirement Income Security
Act of 1974, as amended from time to time.

15.18     Nonexclusivity of the Plan.     The adoption of the Plan shall not be
construed as creating any limitations on the power of the Board of Directors or
Committee to adopt such other compensation arrangements as it may deem desirable
for any Participant.

15.19     No Constraint on Corporate Action.     Nothing in the Plan shall be
construed to (a) limit, impair, or otherwise affect the Company’s or its
Subsidiary’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets, or (b) limit the right or power of the Company or its
Subsidiary to take any action which such entity deems to be necessary or
appropriate.

15.20     Successors.     All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business or assets of the Company.

15.21     Governing Law.     The Plan and each Award Agreement shall be governed
by the laws of the State of Texas, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of the
Plan to the substantive law of another jurisdiction.


16




--------------------------------------------------------------------------------

